ORDER
PER CURIAM.
Brett Johnson appeals his convictions following jury trial for first degree murder, section 565.020, RSMo 2000, and armed criminal action, section 571.015, RSMo 2000, and sentences of life imprisonment without the possibility of probation or parole and life imprisonment, respectively. Mr. Johnson claims the trial court erred in overruling his objection to testimony of Jaci Wiley that he threatened her and discussed forming a mafia with James Boyd, another person charged with the crimes for which he was convicted, because the testimony was irrelevant, collateral, and inflammatory. He also claims that the trial court plainly erred in permitting the State to question him on cross-examination about certain books belonging to James Boyd that he had seen. The judgment is affirmed. Rule 30.25(b).